CSC Fe NHN BDA a FF & NH =

nv NY NY NO NY NY NYO NO NO F- FF FF = =—_=  —_ = —=_— —_— —_
SoS NI Dn a hk &» NY §=|§ SF CBO FB ANT BH a Ff BR NYO -§ S&S

 

Case 4:20-cv-06136-DMR Document17 Filed 02/24/21 Page 1of5

RICHARD C. BENNETT, ESQ. (State Bar No. 60561)
ANDREW JOHNSON, ESQ. (State Bar No. 282082)
BENNETT & JOHNSON, LLP

1901 Harrison Street, Suite 1600

Oakland, California 94612

Telephone: (510) 444-5020

Facsimile: (510) 835-4260

andrew @bennettjohnsonlaw.com

Attomeys for Plaintiff

IVANA SALTELLI

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IVANA SALTELLI, CASE NO.: 4:20-CV-06136-DMR

Plaintiff,
PLAINTIFF’S CASE MANAGEMENT
VS. STATEMENT

SAN FRANCISCO MARITIME
NATIONAL HISTORICAL PARK;

SAN FRANCISCO MARITIME MUSEUM;
and DOES 1 through 50, inclusive,

Defendants,

 

 

Plaintiff IVANA SALTELLL hereby submits this Case Management Statement, as
follows:

1. Jurisdiction & Service:

This Court has federal question jurisdiction under 28 U.S.C. §1331 AND 28 U.S.C.
§1332 and supplemental jurisdiction of any state law claim set forth herein under 28 U.S.C.
§1367. Venue of this action lies in this District pursuant to 28 U.S.C. §1391(b), as the

Defendants reside in this District and a substantial part of the events or omissions giving rise to

 

 

 

PLAINTIFF’S CASE MANAGEMENT STATEMENT

 
So CGC NAN BD aA FF HD YY =

Nn NO KR NH NL NY WN WN F§- PF FY Ff Ff F FEF Fe FEF —
aI A a F&» oe NY F&F CO CO BN DBD ne FF BR VY FEF OC

28

 

Case 4:20-cv-06136-DMR Document17 Filed 02/24/21 Page 2 of 5

this claim occurred in this District.

Both Defendants were served with this Complaint and Summons on October 26, 2020.
Proofs of service were filed on November 13, 2020. Defendants’ Answers were due on December
24, 2020. For reasons unknown to Plaintiff Defendants have not appeared in this case.

2. Facts:

This is a personal injury lawsuit brought by IVANA SALTELLI an Italian citizen, who
suffered a right ankle fracture while on a tour of the Hercules Tugboat, owned and operated by
Defendants SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK, SAN
FRANCISCO MARITIME MUSEUM, and DOES 1-20.

Plaintiff contends that the Hercules was in a defective and dangerous condition, in that an
unmarked and hazardous “mini-step” caused Plaintiff to fall and break her ankle. Plaintiff's fall
occurred on 10/2/2018. Plaintiff has undergone corrective surgery on her right ankle and will
require additional surgery to remove hardware.

3. Legal Issues:

Plaintiff alleges negligence as it pertains to the Defendants’ ownership, maintenance, and
control of the Hercules Tugboat, specifically the “mini-step” which caused Plaintiff's fall. The
only potential legal issue at this time is service upon the Defendants.

4. Motions:

Plaintiff has been forced to make a Request for Default.

5. Amendment of Pleadings:

Plaintiff does not anticipate any amendments to the pleadings at this time but reserves the
right to seek such amendments as allowed by law should discovery of facts deem such
amendment necessary.

6. Evidence Preservation:

Plaintiff has reviewed the Norther District’s Guidelines related to Discovery of
Electronically Stored Information. Plaintiff is not aware of any evidence in need of preservation

or any electronically stored Information. Plaintiff will meet and confer with defense counsel

 

 

PLAINTIFF’S CASE MANAGEMENT STATEMENT

 
 

 

Case 4:20-cv-06136-DMR Document17 Filed 02/24/21 Page 3of5

1|| further regarding electronic discovery issues.

2 7. Disclosures:

3 Plaintiff anticipates making timely initial disclosures pursuant to the requirements of Fed.

4||_ R. Civ. P. 26, as soon as a Defendant appears in this action.

5 8. Discovery:

6 No formal discovery has taken place to date. Defendants have not yet appeared in this

7 || action.

8 9. Class Actions:

9 Not applicable.
10 10. Related Cases:
11 None.
12 11. Relief:
13 By this Complaint, plaintiff seeks general and special damages, including, but not limited
14 || to the reasonable value of all past and future economic damages for medical expenses,
15 || medications, hospitalizations, therapy, counseling and other related expenses. Plaintiff's past
16 || medical bills total approximately $95,000.00; past and future economic damages for lost wages,
17 || currently being calculated; past economic incidental damages for travel changes; past and future
18 || non-economic damages for pain and suffering; for costs of suit incurred herein; for pre-judgment
19 || interests according to proof, pursuant to Civil Code §3291; and such other and further relief this
20 || Court deems just and proper and/or is appropriate under the law, and all according to proof at
21 || trial.
22 12. Settlement and ADR:
23 Subject to completion of preliminary discovery, the plaintiff is amenable to private
24 || mediation and/or a settlement conference with a Magistrate Judge.
25 13. Consent to Magistrate Judge for All Purposes:
26 Plaintiff has consented to the Magistrate Judge.
27 || ///
28

3
Bennett PLAINTIFF’S CASE MANAGEMENT STATEMENT
Johns OM ue

 

 

 
SoS fF NAN BA ua fF B&B YP =

wy NY NY NK NY NY NY KY NY | FSF FF FEF FF FY FEF FF KF FS
eo TD DH wn B&B BW NY & CO CO Bsa BDA a FF WwW VY FF S&C

 

Case 4:20-cv-06136-DMR Document17 Filed 02/24/21 Page 4of5

14. Other References:

Plaintiff does not believe this case is suitable for reference to binding arbitration, special

master, or the Judicial Panel on Multidistrict Litigation.

15. Narrowing of Issues:

Plaintiff does not believe any narrowing of issues is necessary.
16. Expedited Trial Procedure:

This case should proceed in the normal course.

17. Scheduling:

Defendants have not yet appeared in this matter. Plaintiff has been forced to file a request

for default.

18. Trial:

Jury trial with a trial estimate of 4-5 days.

19. Disclosure of Non-Party Interested Entities or Persons:

Pursuant to Civil Local Rule 3-16, there are no non-party interested entities or persons.
20. Professional Conduct:

Plaintiffs attorney has reviewed the Guidelines for Professional Conduct for the Northern

District of California.

Mf
H/
Hl
Hl
///
Hf
Mf
I
///
H/

 

 

 

PLAINTIFF’S CASE MANAGEMENT STATEMENT

 
So fF NA HD OW FF He NY =

ry NY KY NKY NY KY NR NY NK FF F& Ft Fe FOU Flr SelllUcr eSllUrh Tell
Sa ANA Hn a &F OF NY FF CO BO CBC HA DB a FF BH RHO —-| S&S

 

Case 4:20-cv-06136-DMR Document17 Filed 02/24/21 Page 5of5

21. Other Matters:

Defendants, both Federal Government entities, have not appeared in this matter. Both
Defendants were served with this Complaint and Summons on October 26, 2020. Proofs of
service were filed on November 13, 2020. Defendants’ Answers were due on December 24,
2020. For reasons unknown to Plaintiff Defendants have not appeared in this case.

Plaintiff has filed a Request for Default. Plaintiff also continues to meet and confer with

Defendants regarding acceptance of service.

DATED: February 24, 2021 Respectfully submitted,

BENNETT & JOHNSON, LLP

By: /s/
ANDREW L. JOHNSON
Attorneys for the Plaintiff

 

 

PLAINTIFF’S CASE MANAGEMENT STATEMENT

 
